Exhibit 10.2


March 2, 2020
Mr. Michael Wasserfuhr
4566 Jett Road
Atlanta, Georgia 30327
Dear Michael:
This will confirm your employment with USA Technologies, Inc. ("USAT" or "the
Company") as Chief Financial Officer ("CFO") starting on February 28, 2020. In
your role as CFO you will report to me.
The following are the terms of your employment:
•
Your bi-weekly base salary will be $13,461.54, which annualized is $350,000.04.

•
You will work approximately eighty (80) percent from one of the USAT's offices.

•
You will participate in the Short-Term Incentive ("STI") Plan for USAT's
executive officers. If the target goals would be achieved, you would earn a cash
bonus equal to fifty percent (50%) of your base salary. This award is subject to
the terms and conditions of the STI Plan. For fiscal year 2020, your STI award
would be pro-rated from your hire date through the end of USAT's fiscal year
ended June 30, 2020.

•
You will participate in the Long-Term Incentive Stock Plan ("LTI") for USAT's
executive officers. If the year-over-year percentage target goals would be
achieved, you would earn an equity award with a value on the last day of the
applicable fiscal year equal to One Hundred Percent (100%) of your base salary.
This award is subject to the terms and conditions of the LTI Plan. For fiscal
year 2020, your LTI award would be pro-rated from your hire date through the end
of USAT's fiscal year ended June 30, 2020.

•
The Compensation Committee of USAT's Board of Directors, in consultation with
the Chief Executive Officer, shall annually review your compensation.

•
You would be covered by and entitled to all of the fringe benefits that are
generally available to USAT employees, including health insurance, dental
insurance, group life and disability insurance, and matching 401(k) plan. Please
note that USAT's benefits program is subject to change and any such change would
supersede this letter.







--------------------------------------------------------------------------------






•
You are entitled to accrue 2.084 days of Paid-Time-Off (PTO) per month, (up to
twenty-five (25) days of PTO annually (calendar year), in accordance with other
provisions of the USAT's PTO policy.

•
You will be covered as an executive officer of USAT under our Directors and
Officers liability insurance policy.

•
You have been awarded 16,767 shares of USAT restricted common stock on February
28, 2020, which represents a value, as of the closing price on February 28, 2020
($8.35), of approximately forty (40%) percent of your annualized base salary.
The shares would vest over a three-year period as follows, provided that you are
employed at USAT on the respective vesting dates: 5,589 on the first annual
anniversary of the date of the grant; 5,589 on the second annual anniversary of
the date of the grant; and 5,559 on the third annual anniversary of the date of
the grant. The award would be evidenced by a standard restricted stock award
agreement and would be subject to the terms of the equity incentive plan of the
Company.

•
In the event of a Change in Control (as defined below), and your employment is
terminated Without Cause (as defined below) or you terminate your employment for
Good Reason (as defined below), you will be paid eighteen (18) months of your
base salary in a lump sum. This payment shall be conditioned upon your signing
and delivering to the acquiring person, entity, or group (and not revoking) a
release of any and all claims, suits, or causes of action against the acquiring
person, entity, or group, in such form as shall be provided to you by the
person, entity, or group.

•    For purposes of this Agreement, the term " Change in Control " shall mean:
(i)    the acquisition by any person, entity or group required to file (or which
would be required to file if the Corporation had been subject to such
provisions) a Schedule 13D or Schedule 14d-1 promulgated under the Securities
Exchange Act of 1934, as amended (the "Exchange Act") or any acquisition by any
person entitled to file (or which would be entitled to file if the Corporation
had been subject to such provisions) a Form 13G under the Exchange Act with
respect to such acquisition of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 51% or more of the Company's
then-outstanding voting securities entitled to vote generally in the election of
directors (the "Outstanding Shares"); provided that a person, entity or group
shall not be deemed to "beneficially own" any security under this clause (i) as
a result of an agreement, arrangement or understanding to vote such security if
such agreement, arrangement or understanding arises solely from a revocable
proxy, agent designation or consent given in response to a public proxy, agent
designation or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Exchange Act, including the
disclosure requirements of Schedule 14A thereunder; or






--------------------------------------------------------------------------------






(ii) (A) the consummation of a merger, reorganization, or consolidation of the
Corporation with any other entity, whether or not the Corporation is the
surviving entity in such transaction; (B) the approval by the shareholders of a
plan or proposal for the liquidation or dissolution of the Corporation; or (C)
the sale, transfer, lease or other disposition of all or substantially all of
the assets of the Corporation (hereinafter collectively, a "Business
Combination").
Notwithstanding subsection (ii) above, and other than in connection with a
liquidation or dissolution of the Company referred to in subsection (ii)(B)
above, a Business Combination described in subsection (ii) above shall not
constitute a Change in Corporate Control if, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Shares immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the Outstanding Shares of the entity resulting from such business combination
(including without limitation, an entity which as a result of such transactions
owns the Corporation or all or substantially all of the Corporation's assets
either directly or through one or more subsidiaries); and (B) no person owns,
directly or indirectly, 49% or more of the Outstanding Shares of the entity
resulting from such Business Combination except for intermediate holding
companies of the ultimate parent entity or to the extent that such ownership
existed prior to the Business Combination.
Notwithstanding the foregoing, if a Change in Corporate Control constitutes a
payment event with respect to any benefits that provides for the deferral of
compensation that is subject to Section 409A of the Code, then, to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code, the transaction or event described in subparagraph (i) or (ii) above, with
respect to such benefits, shall only constitute a Change in Corporate Control
for purposes of the payment timing of such benefits if such transaction also
constitutes a "change in control event," as defined in Treasury Regulation
§1.409A-3(i)(5).


•
For purposes of this Agreement, the term "Cause" shall mean any of the following
have occurred or exist as determined by USAT: (A) your fraud, gross malfeasance,
or willful misconduct, with respect to USATs business; (B) any material breach
by you of this letter or any policy of USAT; (C) any violation by you of any
law, rule or regulation, which violation results or could reasonably be expected
to result in material harm to the business or reputation of USAT; (D) conviction
of or the entry of a guilty plea or plea of no contest to any felony or to any
other crime involving moral turpitude; (E) any intentional misapplication by you
of USATs funds, or any material act of dishonesty committed by you; or (F) any
other action by you that, in the reasonable judgment of USAT, is damaging or
detrimental in a significant way to USAT's business or reputation. For the
purposes of this paragraph, the term USAT shall mean and include any affiliate
(as such term is defined in Rule 144 under the Securities Act of 1933) of USAT,
whether on the date of this letter or in the future, including but not limited
to Cantaloupe Systems, Inc.

•
For purposes of this Agreement, "Good Reason" shall mean within thirteen (13)
months of the date of this Agreement: (1) the assignment of you to a position
other than the Chief Financial Officer of the Company; (2) the assignment of
duties materially inconsistent with such position if such change in assignment
constitutes: (a) a material diminution in your total compensation opportunity,
authority, duties or responsibilities; or (b) a change in the reporting
structure such that you are directed to report to anyone other than the Chief
Executive Officer; or (3) a material breach by the Company of this Agreement;
provided, however, that you must not have consented to any such act or omission
that could give rise to a claim for Good Reason. In order for Good Reason to
exist, you must have notified the Company in writing within the first thirty
(30) days following the occurrence of any of the foregoing





--------------------------------------------------------------------------------





events and the Company must have failed to substantially cure such breach within
thirty (30) days following its receipt of such notice from you; and provided
further, you must have resigned under this paragraph within ninety (90) days
following the occurrence of the event giving rise to Good Reason.
•
You will devote your full time, energy, skills and attention to the business of
USAT, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. However, you are permitted to continue your involvement
with American Transaction Processors Coalition, Payments 20, Inc. and Verady,
Inc. provided these activities do not take substantial time or interfere with
your responsibilities for USAT.

•
Employment with USAT is at-will, which means that either you or USAT may end the
relationship at any time for any or no reason. Notwithstanding the foregoing, if
your employment shall be terminated by USAT for any reason other than for Cause
(as defined above) or death, you shall be entitled to receive a severance
payment equal to eighteen (18) months of your base bi-weekly salary. The
severance payment shall be conditioned upon your signing and delivering to USAT
(and not revoking) a release of any and all claims, suits, or causes of action
against USAT and its affiliates, in such form as shall be provided to you by
USAT. The severance payment would be paid to you over an eighteen (18) month
period in accordance with USAT's regular employee payroll practices and would be
subject to standard and customary payroll deductions.

•
Except in connection with your duties as CFO, you shall not, directly or
indirectly, at any time from and after the date hereof, and whether or not your
employment with USAT has been terminated or has expired for any reason
whatsoever, make any use of, exploit, disclose, or divulge to any other person,
firm, or corporation, any confidential information, including but not limited
to, proprietary information, trade secret, business secret, financial
information, financial projections, documents, process, procedures, know-how,
data, marketing information, marketing methods, marketing means, software
information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of USAT, or
concerning USAT's customers, clients, accounts, or suppliers, that you learned
as a result of, in





--------------------------------------------------------------------------------






connection with, through your employment with, or through your affiliation with
USAT, but not information that can be shown through documentary evidence to be
in the public domain, or information that falls into the public domain, unless
such information falls into the public domain by your direct or indirect
disclosure or other acts. You agree to use your best endeavors to prevent the
unauthorized disclosure or publication of confidential information and not to
copy nor remove confidential information from USAT's premises, whether
physically or electronically, without the express written permission of USAT.
For any and all purposes of this paragraph, the term USAT shall mean and include
any affiliate (as such term is defined in Rule 144 under the Securities Act of
1933) of USAT, whether on the date of this letter or in the future, including
but not limited to Cantaloupe Systems, Inc.
•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will not (a) directly or indirectly,
solicit for hire for any business entity other than USAT, any person employed by
USAT as of the date of termination or expiration of your employment; or (b)
directly or indirectly interfere with USATs relations with any person employed
by USAT as of the date of termination or expiration of your employment with
USAT. Such restriction shall not limit any employee or candidate responding to a
general job posting. For all purposes of this paragraph, the term USAT shall
mean and include any affiliate (as such term is defined in Rule 144 under the
Securities Act of 1933) of USAT, whether on the date of this letter or in the
future, including but not limited to, Cantaloupe Systems, Inc.

•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from soliciting any
of USAT's customers in connection with engaging in a business competing with or
similar to that of USAT as conducted as of the date of the termination or
expiration of your employment, including but not limited to, delivering services
or products to unattended retail locations, and any related production,
promotion, marketing, or sales activities relating thereto. For all purposes of
this paragraph, the term USAT shall mean and include any affiliate (as such term
is defined in Rule 144 under the Securities Act of 1933) of USAT, whether on the
date of this letter or in the future, including but not limited to, Cantaloupe
Systems, Inc.

•
For a one-year period following the termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from competing
within any geographic area in which USAT's business was conducted as of the date
of termination or expiration of your employment, with the business of USAT, as
presently or as hereinafter conducted as of the termination or expiration of
your employment, including but not limited to, delivering services or products
to unattended retail locations, and any related production, promotion,
marketing, or sales activities. The term "competing" means acting, directly or
indirectly, as a partner, principal, stockholder, joint venture, associate,
independent contractor, creditor of, consultant, trustee, lessor





--------------------------------------------------------------------------------






to, sub-lessor to, employee or agent of, or to have any other involvement with,
any person, firm, corporation, or other business organization which is engaged
in the businesses described in this paragraph. For any and all purposes of this
paragraph, the term USAT shall mean and include any affiliate (as such term is
defined in Rule 144 under the Securities Act of 1933) of USAT, including but not
limited to, Cantaloupe Systems, Inc.
•
You acknowledge that any breach by you of the obligations set forth in this
letter would substantially and materially impair and irreparably harm USAT's
business and goodwill; that such impairment and harm would be difficult to
measure; and, therefore, total compensation in solely monetary terms would be
inadequate. Consequently, you agree that in the event of any breach or any
threatened breach by you of any of the provisions of this letter, USAT shall be
entitled, in addition to monetary damages or other remedies, and without posting
bond, to equitable relief, including injunctive relief, and to the payment by
you of all costs and expenses incurred by USAT in enforcing the provisions
thereof, including attorneys' fees. The remedies granted to USAT in this letter
are cumulative and are in addition to remedies otherwise available to USAT at
law or in equity.

•
You acknowledge that you will be subject to the following policies of USAT:
Employee Manual; Code of Business Conduct and Ethics; Blackout Period and
Notification Policy; and Stock Ownership Guidelines for Directors and Executive
Officers as well as any other applicable policies that may be adopted by USAT
from time to time. As CFO, you would also be required to file statements of
beneficial ownership of USAT securities pursuant to Section 16(a) of the
Securities Exchange Act of 1934.

•
Nothing in this letter prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency. You further
understand that this letter does not limit your ability to make any disclosures
that are protected under the whistleblower provisions of federal law or
regulation. This letter does not limit your right to receive an award for
information provided to any governmental agencies.

•
If any term or provision of this letter or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this letter or the application of any such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this letter shall be valid and enforceable to the fullest extent permitted by
law.

•
You represent and warrant to USAT that you are not as of the date of this letter
a party to or subject to any employment, non-compete, or similar agreement that
would limit or prohibit, in whole or in part, the performance of your employment
duties or responsibilities.





--------------------------------------------------------------------------------








Except for the November 2, 2019 Non-Disclosure Agreement that you previously
signed on behalf of MWBT, LLC, this letter constitutes our entire agreement and
understanding regarding the matters addressed herein, and merges and supersedes
all prior or contemporaneous discussions, agreements and understandings of every
nature between us regarding these matters. This letter may only be modified by
an agreement in writing executed by both USAT and you. USAT has no further
obligation to make monthly payments provided for in the November 3, 2019
Agreement between USAT and MWBT, LLC.
This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
The rights and obligations of both parties under this Agreement shall inure to
the benefit of, and shall be binding upon, their respective personal
representatives, heirs, successors and assigns. This Agreement, or any part
hereof, may be assigned by USAT without your consent. This Agreement, or any
part thereof, may not be assigned by you.
Your employment with USAT will also be subject to a satisfactory background
investigation to be conducted by USAT.
Michael, we are very much looking forward to your joining the USAT team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.
Sincerely,
USA Technologies, Inc.


By: /s/ Donald W. Layden, Jr.
Donald W. Layden, Jr., President and Chief Executive Officer
Accepted and Agreed to:
/s/ Michael Wasserfuhr
Michael Wasserfuhr
Dated: March 3, 2020


